McCLELLAN, C. J.
The illegal carrying on the business of a retailer of spirituous, vinous and malt liquors, that is the carrying on of such business without a license when a license is required, or in violation of a local prohibition statute is not a nuisance unless de-cía rial so to be by the statute. There is no statute in Alabama declaring such illegal business a nuisance; and it is therefore, not a nuisance in this State. The present bill seeks to enjoin the Pike County Dispensary from establishing a dispensary in the town of Brundidge in Pike county and there carrying on the business of selling spirituous, vinous and malt liquors on the grounds, •first, that the respondent proposes so to do without taking and paying for a county license, it being insisted that the act of Assembly chartering the respondent and exempting it from the payment of the county license tax is unconstitutional and void, and, second, that a local prohibition act is of force covering the place where respondent proposes and is about to establish said dispensary, the theory, and even the further averment, of the bill being that the establishment and operation of the dispensary thus illegally would be a public nuisance which chancery has jurisdiction to enjoin. It is unnecessary on the view we take of this case to at all consider whether the former act is constitutional or the latter is still of force. If it be conceded that the Pike County Dispensary has no right to engage in the liquor business without paying the county license tax and may not legally engage in such business in Brundidge under any circumstances because of the local prohibition statute; referred to, the present bill is, yet without equity, since, chancery courts have no jurisdiction to enjoin the commission of offenses against the criminal laws of tire State; and the proposed acts of the respondent, however illegal they may be, would not constitute a nuisance. True the bill in terms alleges that to carry on the proposed business in Brundidge would be a public nuisance; *196but this is- a mere mistaken conclusion of law on the part of the pleader from the facts stated which do not warrant it. Taking all the facts appearing on the bill, whether well or illy pleaded, to be true, no case is made of equity cognizance. The decree overruling the motion to -dismiss the bill for want of equity is reversed and a decree will be here entered granting said motion and dismissing the bill.
Reversed and rendered.